Citation Nr: 0610621	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  03-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.  He died in March 1999.  The appellant is his 
surviving spouse. 

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  The Board remanded this matter in December 
2003.  


FINDINGS OF FACT

1.  The veteran died in March 1999, as a result of pneumonia.  
End-stage chronic obstructive pulmonary disease (COPD) was a 
significant condition contributing to death, but not 
resulting in the underlying cause of death.

2.  During the veteran's lifetime, service connection was in 
effect for residuals of a gunshot wound to the right side of 
the neck (Muscle Group XII) and a gunshot wound to the left 
shoulder area (Muscle Group I).  

3.  The record fails to establish an etiological relationship 
between pneumonia or COPD and active service; nor is there 
clinical evidence of a relationship between pulmonary 
problems and service-connected gunshot wound residuals.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Cause of the Veteran's Death

The veteran died in March 1999 of pneumonia, with end-stage 
COPD as a significant condition contributing to death but not 
resulting in the underlying cause of death.  Thus, service 
connection could be granted here if the pulmonary ailment 
itself is shown to have been incurred in, or aggravated by, 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  

During the veteran's life, service connection was in effect 
for residuals of a gunshot wound to the right side of the 
neck (Muscle Group XII) and a gunshot wound to the left 
shoulder area (Muscle Group I).  Thus, service connection 
also is possible with evidence that residuals of gunshot 
wounds, whether to the right neck or left shoulder, caused 
death or contributed materially or substantially to produce 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).  

A service-connected disability is considered the principal 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death, however, is 
inherently one not related to a principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death; rather, it must be shown that there was a 
causal link.  38 C.F.R. § 3.312(c).  

First, the record does not support a conclusion that the 
veteran incurred pneumonia, COPD, or any other pulmonary 
problem in active service.  As of September 1945, when the 
separation medical examination was performed, clinical 
evaluation was normal with respect to the lungs.  It is also 
pertinent that the veteran died at the age of 76, more than 
half-century after discharge from active service, and that 
post-service medical evidence amply documents history of COPD 
and pneumonia.  While these medical records do not explicitly 
state so, they do note a long history of cigarette smoking of 
two to four packs per day until December 1998, merely months 
before death, suggesting that smoking could have played a 
significant role in the development of lung problems.  Thus, 
service connection for the cause of the veteran's death is 
not warranted based on evidence of a direct cause-effect 
relationship between pulmonary ailments and active duty.  

Nor does the record support a favorable resolution based on 
evidence that service-connected disability caused or 
otherwise contributed materially or substantially to the 
development of the veteran's lung problems.  No clinician has 
opined or even suggested any medically-relevant relationship 
between the veteran's gunshot wound residuals and his lung 
problems.     

The Board acknowledges the appellant's December 2002 
statement that her husband had complained of arthritic pain 
"all over" his body during several years prior to his 
death.  She explicitly stated he had complained of shoulder 
and neck pain, as well as back pain.  Her argument seems to 
be that such complaints are indicative of residuals of 
gunshot wound residuals.  She expressed her belief that 
arthritis was "involved" in her husband's death.  

Even if the Board were to presume, for the purposes of 
argument, that complaints of arthritic pain were related to 
service-connected gunshot wound residuals, evidence of 
arthritis, whether in the form of treatment records shortly 
before death or lay complaints as to pain, is, ultimately, 
immaterial to this claim.  This is so because there is no 
clinical evidence to challenge the determination of pulmonary 
problems as the cause of death - not shown to be related to 
active service - and no clinical evidence that gunshot wound 
residuals were in any way related to the veteran's pulmonary 
problems.  
Finally, the appellant also said elsewhere that, during 
service, her husband was shot in the back of the chest and 
could not breathe without oxygen.  There is no medical 
evidence that the veteran was shot in the chest area such 
that his lungs were damaged.  Service connection was granted 
only for gunshot wounds in the right neck and left shoulder.  
And, as for difficulty breathing, clinical records relevant 
to that problem are decades after service and concern 
breathing problems associated with COPD and pneumonia, 
neither of which is shown to be related to service, and 
resultant use of home oxygen devices.  

Based on the foregoing, the Board concludes the preponderance 
of the evidence disfavors the claim.  It does not apply 
38 U.S.C.A. § 5107(b) (West 2002).  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In an April 2002 letter sent before the issuance of the 
unfavorable rating decision, the RO explained that, 
essentially, a grant of the claim requires medical evidence 
that the condition that contributed to the veteran's death 
was caused by injury or disease that began in service.  The 
August 2002 rating decision, Statement of the Case (SOC), and 
Supplemental SOCs (SSOCs), further reinforced notice as to 
what the evidence must show to result in grant of service 
connection for the cause of the veteran's death.  In January 
2004, the appellant was told that, if she identifies the 
sources of evidence pertinent to the claim, then VA would 
assist her in obtaining records therefrom, but that the 
responsibility to substantiate the claim ultimately lies with 
her.  As for the fourth element, the SOC and March 2005 SSOC 
cited 38 C.F.R. § 3.159, from which the element is taken.

While full notice might have been accomplished during the 
appeal period, the Board does not find prejudicial error due 
to timing of the notice.  It is acknowledged that the last 
(2005) SSOC, sent multiple times to the appellant's last 
reported home address of record, was returned as 
undeliverable.  See 38 C.F.R. § 3.1(q) (2005) (written VA 
notices are to be sent to "a claimant or payee at his or her 
latest address of record").  The U.S. Postal Service has 
indicated no forwarding address is of record.  If a claimant 
relocates or changes her mailing address, it is her 
responsibility to keep VA abreast of her whereabouts.  If she 
does not do so, "there is no burden on the part of the VA to 
turn up heaven and earth to find [the claimant]."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Even though it appears 
the appellant herself did not personally receive the 2005 
SSOC or subsequent VA correspondence to her, the record does 
reflect she is represented by The American Legion, who, as 
recently as in March 2006, submitted further argument on her 
behalf.  No argument was made as to purported failure to 
comply with Section 5103(a) requirements, or as to the 
existence of additional evidence needed for full and fair 
adjudication of the claim.  Notice as to what key evidence is 
needed for a favorable resolution and the appellant's and 
VA's respective claim development responsibilities was given 
well before the issuance of the 2005 SSOC that was returned 
undelivered.  Thus, the Board fails to find prejudicial error 
as to the substantive content or timing of the notice.  See 
Pelegrini v. Principi, supra. 

Further, here, there is no issue as to "veteran" status, 
requisite in a cause-of-death claim.  As the claim is denied, 
the effective date of a grant is not an issue, and there can 
be no prejudice as to lack of notice of effective date 
provisions.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006).  Despite arguably 
inadequate Dingess/Hartman notice, the Board finds no 
prejudice in proceeding with a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether a claimant has been prejudiced 
thereby).   

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes pertinent VA and private 
clinical records, death certificate, and service medical 
records.  The Board's development directives were completed.  
Based on the above, the Board concludes that duty-to-assist 
obligations were met.     


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


